Citation Nr: 0922283	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 30 percent for human 
immunodeficiency virus (HIV).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1976 to March 1980 and from January 1982 to January 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a compensable rating for 
HIV.  The Veterans claims file was transferred to the 
jurisdiction of the Reno, Nevada RO.  An August 2005 decision 
increased the rating to 10 percent, effective May 10, 2004.  
In July 2007, the Board remanded the case for further 
development.  An October 2008 rating decision further 
increased the rating to 30 percent, effective May 10, 2004.  
The Veteran has not expressed disagreement with the effective 
date assigned.  As he has not expressed satisfaction with the 
30 percent rating, and the rating is less than the maximum 
under the applicable criteria, the claim remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

A March 2009 statement from the Veteran raises the issues of 
entitlement to service connection for fecal incontinence and 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.


FINDING OF FACT

Throughout the appeal period, HIV has not been manifested by 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss or development of AIDS-related 
opportunistic infection or neoplasm. 






CONCLUSION OF LAW

A rating in excess of 30 percent for HIV is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.88b, Diagnostic Code (Code) 6351 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
outlined the notice that is necessary in a claim for an 
increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the  Veteran may submit to support 
an increased rating claim.  Id. at 43-44.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 121 S. Ct. 1696, 556 U.S. ____ (2009), 
the Supreme Court reversed the case of Sanders v. Nicholson, 
487 F.3d 881 (2007), which had held that any error in VCAA 
notice should be presumed prejudicial and that VA must always 
bear the burden of proving that such an error did not cause 
harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki, 121 S. Ct. at 1704-06.  The Supreme 
Court also stated that it would not decide the lawfulness of 
the Court's adopted prejudicial error analysis that some 
notice errors have the natural effect of producing prejudice.  
Id. at 1706-07; see Mayfield v. Nicholson, 19 Vet. App. 103, 
121-22 (2005) (finding that a failure to notify a claimant of 
what was necessary to substantiate a claim for benefits had 
the "natural effect" of producing prejudice and that in 
such a situation, it was VA's burden to demonstrate a lack of 
prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(adopting the prejudicial error analysis framework of 
Mayfield). 

While the notice provided failed to inform the Veteran of 
what was required to substantiate his claim and, thus, had 
the natural effects of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate his claim.  See Mayfield, 19 Vet. App. at 
121.  July 2004 and August 2007 letters provided the Veteran 
notice that he needed to submit evidence showing that his 
service-connected disability had gotten worse.  An April 2005 
statement of the case (SOC) and October 2008 supplemental SOC 
(SSOC) informed him of the criteria used to rate HIV.  The 
August 2007 letter explained how disability ratings are 
assigned (including that the impact of the disability on 
employment is considered) and provided examples of the types 
of medical and lay evidence the Veteran could submit to 
support an increased rating claim.  The October 2008 SSOC 
provided the Veteran notice of 38 C.F.R. § 4.10, which states 
that "[t]he basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment."  Hence, the Board finds 
that a reasonable person could be expected to know (from the 
information provided by the noted letters, SOC, and SSOC) of 
the elements of Vazquez-Flores listed above.  Notably, a 
March 2009 supplemental SOC subsequently readjudicated the 
claim after further evidence was received.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2004, June 
2005, and May 2008.  The Board notes the Veteran has alleged 
that the August 2004 and June 2005 VA examinations were 
inadequate because he was not given a physical examination 
and the examiners were rude.  A review of the August 2004 VA 
examination does appear to indicate that a physical 
examination was not completed; however, it appears one was 
completed on June 2005 examination.  Hence, it is unclear 
from the record whether these exams were adequate and the 
Board will mainly rely on them for reports of the Veteran's 
history.  The Veteran has not contended that the May 2008 VA 
examination was inadequate and a review of this examination 
report reflects the examiner addressed all necessary criteria 
for rating HIV and the questions asked by the Board in its 
July 2007 remand.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes); see also Dyment v. West, 13 
Vet. App. 141 (1999) (finding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  
Hence, the Board concludes that since the August 2004 and 
June 2005 examinations, VA provided the Veteran with an 
adequate examination in April 2008.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  The Board notes that the Veteran has 
identified treatment with a Dr. M. A. W. for Bell's Palsy.  
Notably, an October 2008 rating decision found that this 
disability was not related to HIV; hence, there is no 
indication that treatment records from this physician would 
provide evidence pertinent to the Veteran's current claim.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met.  

The Veteran's HIV is rated as 30 percent disabling under Code 
6351.  Under that Code, a 30 percent rating is appropriate 
where the HIV-related illness results in recurrent 
constitutional symptoms, intermittent diarrhea, and requires 
approved medication(s); or as the minimum rating with T-cell 
count less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  A 60 percent rating is available if there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or as the minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  A 100 percent rating is warranted for AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; or an HIV-related illness 
with debility and progressive weight loss, without remission, 
or few or brief remissions.  38 C.F.R. § 4.88b, Code 6351. 

Note (2) to Code 6351 states that psychiatric or central 
nervous system manifestations, opportunistic infections, and 
neoplasms may be rated separately under appropriate codes if 
higher overall evaluation results, but not in combinations 
with percentages otherwise assignable above.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

On August 2004 VA examination, the Veteran reported he did 
not know of any opportunistic infections because he did not 
receive treatment and he reported not having any rashes in 
his mouth.  He did not experience diarrhea or debility.  He 
did not have weight loss and it was noted he appeared to be 
overweight.  He reported not being able to find an 
occupation.  He was unaware whether HIV affected multiple 
body systems; he reported no problems with his lungs, heart, 
liver, extremities, or any other part of his body.  He did 
not have any history of malignant neoplasms.  The examiner 
noted the Veteran was not under medical care and did not 
receive any medications.  

In several statements, the Veteran alleged that the August 
2004 examination was insufficient because the examiner 
refused to actually provide him with a physical examination 
and was rude to him.  

On subsequent June 2005 VA examination, the Veteran reported 
no history of opportunistic infections and no recurrent 
constitutional symptoms.  The Veteran reported having 
diarrhea on and off since 1990, but had not taken medications 
for it and did not currently have diarrhea.  There was no 
debility or progressive weight loss.  There were no symptoms 
such as lymphadenopathy, fever, cough, dyspnea, headaches, or 
difficult or painful vision.  The Veteran reported being 
depressed; he did not have memory loss.  He was not receiving 
treatment for HIV.  He quit his job at Cox Communications one 
month previously, but not because of any HIV related 
problems.  Physical examination revealed no secondary 
diseases affecting multiple body systems, HIV related 
illnesses, neoplasms, hairy cell leukoplakia, oral 
candidiasis, hepatomegaly, or splenomegaly.  The examiner 
noted the CDC definition of AIDS is when an HIV infected 
person has less than 200 CDL+ T lymphocytes/uL or a CD4+ T 
lymphocyte percentage of total lymphocytes of less than 14 
and/ or has an opportunistic infection.  Lab test results 
showed CD4+ T cell count was 323 and the percentage of total 
lymphocytes was 29 percent. The diagnosis was HIV that was 
currently asymptomatic.  

In a September 2007 statement, the Veteran reported having a 
skin condition to which he had to apply hydrocortisone.  

August 2004 to February 2008 VA treatment records show in 
August 2006 the Veteran reported having both constipation and 
diarrhea.  He did not have any skin problems at that time.  
It was noted he was overweight.  In October 2006 he stated he 
had not taken any HIV related medications in five years.  He 
denied any AIDS defining illness and it was noted he had no 
symptoms consistent with pulmonary tuberculosis.  He had poor 
dentition and pain on the right side of the face, which was 
noted to possibly be secondary to lymphadenopathy.  There was 
no weight loss noted and there were no pulmonary or 
gastrointestinal symptoms.  There was mild submandibular 
lymphadenopathy on the right; there was no generalized 
lymphadenopathy, skin rash, or fluid retention.  Lab test 
results in August 2004 showed CD4 count of 323 and viral load 
of 38,000 and 45,000 and that results in August 2006 showed 
CD4 count of 337, total lymphocytes at 28 percent, and a 
viral load of 39,000.  The physician explained this indicated 
a stable CD4 without any medications and low viral loads.  He 
noted HIV was probably on a slow, progressive course.  

A February 2007 VA treatment record reveals the Veteran did 
not have any skin rashes, oral ulcerations, or joint pains 
(other than bursitis).  He did not have any significant 
weight loss and had actually gained weight.  Lab test results 
showed CD4 count of 291 and viral load greater than 100,000.  
The physician discussed that HIV treatment was now 
recommended.  

In July 2007, it was noted that the Veteran did not have any 
opportunistic infections, HIV wasting, or evidence of 
neurologic disease.  The physician noted he had told the 
Veteran he did not have any physical or mental limitations 
because of HIV.  Lab test results revealed CD4 of 300, with 
total lymphocytes at 31 percent and a viral load of 74,900.  
A subsequent July 2007 VA treatment record notes the Veteran 
had residual poor coordination and stumbling from the stroke 
he experienced three years previously.  

In a March 2008 statement, the Veteran reported that his 
medications made him fall, stagger around, and appear to be 
drunk.  

On April 2008 VA examination, the Veteran reported not having 
any severe opportunistic infections.  He had pneumonia a few 
times, but not Pneumocystis carinii.  He had chronic dental 
infections, frequent sore throats, enlarged tonsils, and 
chronic lymphadenopathy in the neck.  He experienced frequent 
diarrhea with incontinence.  Debility was noted to be present 
and he frequently had general malaise.  He did not have 
weight loss.  He had chronic lymphadenopathy in his neck due 
to HIV with acne rosacea and chronic enlarged and inflamed 
tonsils.  He had periodic fevers and cough, dyspnea on 
exertion, and headaches.  He experienced trouble swallowing 
and photophobia.  Chronically inflamed teeth were noted to 
possibly contribute to cervical lymphadenopathy.  He did not 
have a history of malignant neoplasms.  He reported having 
cycles of up and down remission that occurred every few days.  
HIV had a major effect on his everyday life and occupation.  
The examiner noted that HIV, depression, uncontrolled 
hypertension, residuals of a small stroke with mild 
hemiplegia, and gross fecal incontinence all contributed to 
render him virtually unemployable.  

Physical examination revealed multiple nodules on his face 
with acne rosacea and early rhinophyma.  The nose was noted 
to be enlarged and nasal passageways restricted due to 
possible underlying allergic rhinitis.  He had advanced 
dental caries of most teeth and pitted and scarred tonsils.  
There was no evidence of oral candidiasis.  There was no 
evidence of any significant cardiac disease, but it was noted 
he had hypertension.  There was mild diffuse tenderness 
throughout the lower abdomen, but no masses or organ 
enlargement.  Neurologic examination was normal except for 
signs suggesting underlying carpal tunnel syndrome.  The 
examiner noted that no secondary diseases affecting multiple 
body systems were known; there were no HIV related illnesses 
other than lymphadenopathy in the neck, which may have had 
other causes; there was no neoplasm related to the HIV 
related illness; and there was no evidence of hairy cell 
leukoplakia, oral candidiasis, hepatomegaly, or splenomegaly.  
It was noted some side effects of his medications were 
fatigue and impaired balance.  The examiner noted it was 
likely the Veteran had a small stroke which led to weakness 
in the left upper and lower extremities.  He had some mild 
residuals of Bell's palsy of slight weakness of the facial 
muscles on the left side.  

In May 2008 addenda, the examiner noted he had reviewed the 
Veteran's claims file which revealed the Veteran was under 
active treatment for HIV.  The treatment records and lab test 
results showed he did not have any proven complications of 
the HIV infection.  Lab test results showed a CD4 count of 
358 and total lymphocyte percentage of 27 percent.  
Based on the preceding evidence, the criteria for a rating in 
excess of 30 percent for HIV infection have not been met.  
The claims file shows the Veteran has been seeing his VA 
treatment providers on a regular basis and has recently been 
using prescribed medications to control his HIV infection.  
While he is recognized as having a current and chronic HIV 
infection, he does not currently meet the criteria for a 
diagnosis of AIDS, according to the evidence of record.  

While it was noted on April 2008 VA examination that the 
Veteran frequently had constitutional symptoms of general 
malaise and debility, these have been shown to be recurrent 
symptoms (contemplated by the current 30 percent rating) and 
not refractory symptoms.  There is also no evidence of 
pathological weight loss.  In fact, he has been noted to be 
overweight.  

The evidence shows the Veteran has frequent diarrhea; 
however, refractory constitutional symptoms, diarrhea and 
pathological weight loss are stated in the conjunctive, and 
therefore all three conditions must be met to satisfy the 
criteria.  The Board notes the Veteran's representative's 
argument that pursuant to 38 C.F.R. § 4.21, he is not 
required to demonstrate that he meets all criteria for the 
next higher rating.  However, the Court has held that where 
criteria uses the conjunctive "and" § 4.21 has no 
application and all criteria must be met in order to be 
entitled to a rating under those criteria.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 366 (2007) (finding that § 4.21 
was not applicable to the criteria for a 40 percent rating 
for diabetes since it uses the conjunctive "and" 
("requiring insulin, restricted diet, and regulation of 
activities") meaning that all three criteria must be met for 
entitlement to that rating).  Hence, as the record does not 
reflect that the Veteran has refractory constitutional 
symptoms and pathological weight loss, the fact that he has 
frequent diarrhea is insufficient to show that he meets the 
criteria for a 60 percent rating. 

A higher 60 percent rating may also be available as a minimum 
rating following the development of AIDS related 
opportunistic infection or neoplasm.  However, the record 
does not contain any evidence the Veteran has had AIDS-
related opportunistic infections or neoplasms at any time; VA 
treatment records and examination reports do not show 
treatment for or diagnoses of such conditions.  On April 2008 
VA examination, the examiner noted the Veteran had pneumonia 
a few times, but he had not had Pneumocystis carinii.  
Overall, the Veteran's symptoms most nearly approximate those 
required for the current 30 percent evaluation, and the 
criteria for an increased evaluation are not met.  38 C.F.R. 
§ 4.7.   

As noted, Note (2) indicates that separate psychiatric or 
central nervous system manifestations may be separately rated 
under appropriate codes if an overall higher evaluation 
results.  Notably, the October 2008 rating decision granted 
the Veteran service connection for depression as secondary to 
HIV and the propriety of that rating is not before the Board.  
The record does not show the Veteran has any other related 
psychiatric or central nervous system disabilities that may 
be entitled to a separate rating.  [The October 2008 rating 
decision also found that Bell's palsy, migraines, and 
residuals of a stroke were not secondary to HIV.]

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  The 
record reflects the Veteran is unemployed.  The April 2008 VA 
examiner noted the Veteran is virtually unemployable; 
however, he stated that along with HIV, depression, 
uncontrolled hypertension, residuals of a small stroke with 
mild hemiplegia, and gross fecal incontinence all contributed 
to render him unemployable.  The record does not reflect that 
HIV alone has caused the Veteran marked interference with 
employment.  [Notably, the Veteran has raised a claim of 
entitlement to TDIU, which the Board is referring to the RO 
for appropriate action.]  In comparing the Veteran's 
disability level and symptomatology to the rating schedule, 
the degree of disability throughout the entire appeal period 
under consideration is contemplated by the rating schedule 
and the assigned rating is, therefore, adequate, and referral 
for consideration of an extraschedular rating is not 
required.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111 (2008).   






ORDER

A rating in excess of 30 percent for HIV is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


